DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 7 and 17 set forth generating a metric associated with the image and generating an indication of the metric.  While breadth does not necessarily equate with indefiniteness, there is no clear link to a metric in the disclosure and it is therefore unclear what metric(s) are intended and how they are specifically indicated.  As best understood, the metric is interpreted to correspond to a specular/surface reflection component and/or a diffuse reflection component but clarification is required.  Clarification is additionally required as to the nature of the indication, as it is unclear whether it encompasses simple representation of the component(s) as data storage or display.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more.
The cited claims recite the following abstract ideas: 
(1) “determining [or determine] a pigment component of the image” 
(claims 1, 11);

(2) “modifying [or modify] the image by reducing or enhancing the 
appearance of the pigment component in the image” (claims 1, 11);

(3) “causing [or cause] the modified image to be displayed, stored, 
transmitted or further processed” (claims 1, 11);

(4) “estimating [or estimate] a pigment absorption distribution in 
accordance with spectro-colorimetric light absorption properties of the pigment component” (claims 4, 14);

(5) “determining [or determine] a metric associated with the image” 
(claims 7, 17);

(6) “generating [or generate] an indication of the metric” (claims 7, 17);

(7) “determining [or determine] a concentration of the pigment 
component” (claims 8, 18);

(8) “determining [or determine] a color of the pigment component” 
(claims 8, 18);

(9) “color space transformation” (claims 9, 19);

(10) “Red/Brown/X transformation” (claims 9, 19);

(11) “Independent Component Analysis” (claims 9, 19);

(12) “Principal Component Analysis” (claims 9, 19);

(13) “blending the image with a distribution image of the pigment 
component” (claim 20).

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the functions or steps of determining (mental processes 1, 5, 7, 8) encompass visual inspection and making an assessment or judgment; the functions or steps of modifying or blending image(s) (mental processes 2, 6, 13) encompass marking up with pen to emphasize features in printed images or overlaying diagnostic transparencies, for example; the functions or steps of causing an image to be displayed, stored, transmitted, or further processed (mental process 3) encompasses making a professional judgment that some image is diagnostically significant and communicating that to a user or inputting commands into generic computer hardware which is not actually specified in the associated claim; the steps or functions associated with mental processes (4), (5), (7) and (9)-(12) encompass performing calculations on associated image data which each constitute a mental process regardless of whether performed with the assistance of pen/paper.
The judicial exceptions cited are not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and MPEP § 2106.  While the cited steps of claim 1 are optionally associated with a non-transitory computer-readable medium or processor and display (claims 10 and 11, respectively), this is generic computer hardware and simply represents implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind or with the aid of basic physical aids in the ways elaborated.
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the computer hardware (claims 10 and 11) merely indicates that a computer is used as a tool to perform the abstract ideas.  The positive recitation of computer hardware does not represent significantly more.  Additionally, the step or function of obtaining a diffuse reflectance image (claims 1 and 11) is generic data gathering and merely specifies the nature of the data exploited in executing the abstract ideas and only generally links to a particular technological environment or field of use.1  See MPEP § 2106.05(g) on pre-solution activity and its failure to constitute significantly more.  Pre-processing, recited in dependent claims 2 and 12, also represents pre-
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Patwardhan (US 2011/0206254).
Regarding claims 1, 6, 9, 10, 11, 16 and 19, the prior work of Patwardhan includes a method and associated skin imaging apparatus including a processor 240 and storage device 250 containing instructions in the form of processing programs 245, as in at least [0021] and diagrammed in Fig. 2.  Processing programs 245 are “stored in a suitable machine-readable medium” as in the cited passage and applicable to claim 10.  The processor is configured to (1) execute instructions including obtaining a diffuse reflectance image of the skin, which is optionally obtained by a cross-polarization imaging arrangement, as in [0011], and (2) determine a pigment component, as in at least [0013], in which “diffuse and/or surface reflection components” are processed to obtain pigmentation images.  See also step 330 of [0040] and the general process of Fig. 3, in which “pigmentation data” is obtained and red and brown pigments are specifically determined.  The processor 240 is further configured to modify the image by at least enhancing the pigmentation of the image, as in step 340 of [0040] and Fig. 3, in which an RBX color-space transformation is obtained, which constitutes an image enhancement, with a red component providing an indication of hemoglobin and a brown component indicating melanin, as applicable to claims 6, 9, 16 and 19.  The transformed image is a modified image.  The modified image is at least displayed and thereby necessarily stored in at least random access memory.  See display 260 of Fig. 2.
Regarding claims 2 and 12, the prior disclosure further includes pre-processing the image in step 330 which involves processing the image to obtain diffuse and/or surface reflection data.  
Regarding claims 4 and 14, pigment absorption distributions are estimated in [0062] using scaling and quantization threshold values to generate modified images based on spectral colorimetric absorption properties associated with each of hemoglobin and melanin, respectively.  See also spectrometric methods in the background of the invention at [0003].  The spectral signature of the interaction between radiation and matter as a function of wavelength or frequency (i.e., color) in the cited passage is necessarily a “spectro-colorimetric” method, as claimed.  
Regarding claims 5 and 15, the prior disclosure further details that the diffuse reflectance images are acquired by cross-polarization techniques, as in at least [0020], in which a source polarization filter (i.e., illumination source, as claimed) and a detector polarization filter (i.e., capture, as claimed) are “preferably orthogonal” to one another.  
Regarding claims 7 and 17, metrics are determined in the form of at least diffuse or surface reflection components, as in step 330 and described in at least [0040], and they are indicated as pigmentation data.  See also [0063], in which surface reflection components are obtained as a result of Eq. 1.  The associated quantization threshold values obtained from the components are interpreted to constitute the claimed indications of the metric, which is construed as best understood in view of its indefiniteness.
Regarding claims 8 and 18, concentrations of pigment components are determined, as in [0046] and discussed in the background of the invention in [0003], with concentrations being determined with respect to at least melanin, hemoglobin, and bilirubin pigments which each have associated colors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2011/0206254) in view of Tsumura et al. (“Image-based skin color and texture analysis/synthesis by extracting hemoglobin and melanin information in the skin,” ACM Siggraph 2003).
Regarding claims 3 and 13, manual selection of regions of interest of the images in [0047] in the prior disclosure of Patwardhan implies a received user input.  However, the prior disclosure is not specific to receiving user input indicating the extent of reducing or enhancing the appearance of the pigment component in the image with the image being modified in accordance with the extent indicated.  In the same field of extracting hemoglobin and melanin information from diffuse reflectance images, Tsumura et al. teach enhancing pigmentation of regions that appear shaded due to contours of the face, such as the nose, as in section 3.2.  User selections are implied by the window size selection which is a physical extent or boundary for enhancement (see Step 2).  The extracted images are “judged manually for successful separation of the hemoglobin and melanin components.”  Setting the threshold value for the angle associated with shading correction as in the description of Step 3 in the last paragraph of the second column of section 3.2 controls for an extent of enhancing the appearance of pigment component(s) within the image.  Figure 7 on the second page of cited section 3.2 additionally shows variable extent of pigment correction resulting from selectively compensating for the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2011/0206254) in view of Balas et al. (US 7,515,952).
The prior work of Patwardhan includes all features of the invention as substantially claimed, as detailed with respect to claim 11, but is not specific to modifying the image by blending the image with a distribution of the pigment component; however, in the same field of optical imaging of skin characteristics (at least the abstract and published claim 8), Balas teaches modifying images by superimposing (i.e., blending, as claimed) with spatial distribution images, as in the paragraph bridging cols. 10 and 11.  It would have been obvious to those skilled prior to the effective filing date to modify the processor of Patwardhan’s prior disclosure to include blending the tissue image with a spatial distribution map in order to “facilitate[] the identification of [a] lesion[] boundary,” for example, as taught by Balas et al. in the cited passage, which is consistent with the aims of the inventor’s prior disclosure at [0067].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 6, 7, 9, 10, 11, 12, 13, 16, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 12, 13, 14, 15, 16, 17, 18 of U.S. Patent No. 8,498,460.  Although the claims at issue are not identical, they are not the instant independent claims are broader and are therefore anticipated by the conflicting claims.  The instant independent claims are broader in that they do not require performing a training procedure, nor do the independent claims specify estimating a diffuse reflection component, but this is interpreted to correspond to the “metric” of instant dependent claims 7 and 17.  
 While the conflicting claims do not specifically identify determining a pigment component in the independent claims, generating a pigmentation image in conflicting claim 4 is necessarily identifying at least one pigment component, and the transformation of the independent conflicting claims, in combination with at least dependent conflicting claim 16 specifying the same pigment transformations in instant claims 9 and 19 indicates that this feature is not a patentable distinction.  Additionally, each of these transformations constitute the “reducing or enhancing the appearance of the pigment component” as recited in the instant claims.  Additionally, each of the transformations represent enhancements and modify images consistent with the steps or functions recited in instant claims 3 and 13.
While independent claim 11 specifies a processor and display, the steps of generating a diffuse reflectance image in the conflicting claims necessitate these basic hardware elements.  Similarly, the steps of the “computer-implemented method[s]” of the conflicting claims necessitate a computer-readable medium as in instant claim 10.  While the conflicting claims do not explicitly identify pre-processing the image, as recited in instant claims 2 and 12, the processing of the measurement array, as specified in claim 8, which occurs prior to image generation, is necessarily a pre-processing step.  Additionally, since it is precedent to generation of the associated image, it necessarily occurs before determining an associated pigment component, as specified in the instant claims.


Claims 1, 2, 3, 6, 7, 9, 10, 11, 12, 13, 16, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 12, 13, 14, 15, 16, 17, 18 of U.S. RE47,921.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are broader and are therefore anticipated by the conflicting claims.  The instant independent claims are broader in that they do not require performing a training procedure, nor do the independent claims specify estimating either of diffuse reflection components or surface reflection components, but this is interpreted to correspond to the “metric” of instant dependent claims 7 and 17.  
While the conflicting claims do not specifically identify determining a pigment component in the independent claims, generating a pigmentation image in conflicting claim 4 is necessarily identifying at least one pigment component, and the transformation of the independent conflicting claims, in combination with at least dependent conflicting claim 16 specifying the same pigment transformations in instant claims 9 and 19 indicates that this feature is not a patentable distinction.  Additionally, each of these transformations constitute the “reducing or enhancing the appearance of the pigment component” as recited in the instant claims.  Additionally, each of the transformations represent enhancements and modify images consistent with the steps or functions recited in instant claims 3 and 13.

While the conflicting claims do not explicitly identify “determining a metric” or “generating an indication of the metric” as in instant claims 7 and 17, the “diffuse reflection component” of the conflicting claims is necessarily a metric and is visually indicated in the image.  Further, the “characteristic[s]” of conflicting claim 8 constitute a visually indicated metric.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 19 of copending App. No. 16/374,608.2  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are broader and are therefore anticipated by the conflicting claims.  The instant independent claims are broader in that they do not require determining the level of pigment (or a “pigmentation component” as recited in the instant claims) range associated with a color or shade, instant dependent claims 3 and 13 include such a range in the form of an extent for reducing or enhancing the appearance of the image, which is interpreted as a broader recitation of the range recited in the conflicting claims.  
The absorption distribution “in accordance with spectro-colorimetric light absorption properties” which is used in modifying the image in instant claims 4 and 14 and the image acquisitions of instant claims 5 and 15 correspond to at least conflicting claims 6, 9, 16 and 19. The absorption of the conflicting claims, while not specifying “spectro-colorimetric” is necessarily spectral absorption and is delineated based on color or pigment properties (i.e., hemoglobin as recited).  The transformations in instant claims 9 and 19 correspond to those set forth in conflicting claims 4 and 14.  The identified subset of each of the transformations and pigments in the conflicting claims are narrower than in instant claims 6, 9, 16 and 19 and therefore anticipate those elements.   


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Gareau et al. ‘194 refers to the Red/Brown/X transformations for RGB images in the context of detecting skin lesions which demonstrate its diverse applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that dependent claims 5 and 15 recite features which clarify the acquisition step or function and recite or otherwise necessitate specific hardware such that they confer a practical application when considered in combination with their respective parent claims.
        2 This is a provisional double patenting rejection because the conflicting claims, while standing allowed, have not yet issued as a patent.